Citation Nr: 0911766	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

In March 1981, the Board denied, in part, service connection 
for a back disability.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 decision by 
the RO which found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a back disability.  A videoconference hearing before the 
undersigned acting member of the Board was held in July 2005.  
The Board remanded the appeal for additional development in 
December 2005 and April 2006.  In June 2007, the Board 
reopened the Veteran's claim and remanded the appeal for 
additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran is not shown to have a back disability at 
present which is related to service.  


CONCLUSION OF LAW

The veteran does not have a back disability due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his service connection claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Additional 
letters concerning VA's duty to assist the Veteran in the 
development of his claim were sent in January 2005, May 2006, 
and June 2006.  The claims were readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in January and November 2006, and November 2007.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case or an 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III.   

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
scheduled for a hearing at the RO before a member of the 
Board in September 2008, but cancelled his hearing and 
withdrew his request.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Back Disability

The Veteran contends that he has had chronic low back 
problems ever since service.  The Veteran testified at the 
videoconference hearing in July 2005, that he was initially 
treated for back pain during basic training, and that he had 
recurring problems while in advanced individual training 
(AIT).  He also reported that he had radiating pain down his 
right leg and into his heel when he was in Korea.  The 
Veteran testified that he was seen by a private chiropractor 
about eight to ten months after service, and by a private 
physician in 1960, and that on the latter occasion, had 
radiating pain into his left leg.  

The service treatment records showed that the Veteran was 
seen for back pain twice during his two years of military 
service.  In July 1953, he complained of pain when marching 
or with physical training and said that he had an old injury 
seven months earlier.  On examination, there was some 
limitation of forward flexion with increased lordosis, but no 
history of acute trauma.  No additional findings or diagnosis 
was noted.  When seen for side and back problems in January 
1955, he had some soreness in his right leg, but no 
limitation of motion.  The diagnosis was myalgia, and he was 
placed on bed rest for the weekend.  His separation 
examination in May 1955, showed no complaints, abnormalities, 
or diagnosis referable to any back problems.  On examination, 
the Veteran's spine and musculoskeletal system, and lower 
extremities were normal.  

Private medical records showed that the Veteran was seen for 
a gradual onset of pain in the left lumbar area radiating 
around into the left lower abdominal quadrant and down into 
the testicles in June 1958.  The Veteran reported a history 
of low back strain off and on for two to three years.  On 
examination, there was some slight tenderness over the 
lumbosacral area, but no radiation of pain or any 
neurological deficits.  Additional findings included 
intermittent frequency but no urgency or dysuria, and some 
nausea but no vomiting.  The left testicle was sore.  No 
diagnosis or assessment was reported.  

A Certificate of Attending Physician from a private 
chiropractor, dated in September 1960, indicated that the 
Veteran had low back syndrome, which he opined was not 
related to service.  

A statement from a private physician in August 1964, 
indicated that the Veteran had been seen on a couple of 
occasions for left lumbar pain radiating into the left leg 
with limitation of motion, spasm and weakness in the left 
leg.  The diagnosis was possible intervertebral disc.  

A VA medical report, dated in August 1964, showed that the 
Veteran was hospitalized for intermittent low back pain with 
recent exacerbation over the previous three months.  All 
clinical and diagnostic studies were negative, and the 
Veteran was placed in traction for several days with good 
recovery.  The diagnosis was subacute lumbosacral strain.  

A letter from a private physician dated in November 1964, 
included a history of the Veteran's back problems as 
described above, and noted that he had a recurrence of back 
pain subsequent to his VA treatment in August 1964.  The 
letter indicated that the Veteran was referred to an 
orthopedic surgeon for further evaluation.  

A letter from a private physician dated in June 1972, showed 
that the Veteran was treated for low back symptoms on several 
occasions from December 1970 to April 1972.  The diagnosis 
was herniated disc, with history of lumbosacral strain by VA.  

A letter from a private physician to VA in October 1980, 
included the diagnosis of degenerative disc disease with disc 
space narrowing from L-4 to S-1 levels with nerve root 
compression on the left.  The physician indicated that it was 
difficult to determine the date of onset of the Veteran's 
disc disease, but suspected that it was of a longstanding 
nature.  

Subsequent treatment records showed that the Veteran was 
evaluated for low back pain periodically by VA and private 
physicians from 1981 to the present.  A private magnetic 
resonance imaging (MRI) in September 2003 revealed multi-
level degenerative disc disease without significant spinal 
canal narrowing or conus medullaris compression.  Similar 
findings were noted on a VA MRI in June 2007, with 
degenerative disc disease from the L2 to S1 level.  

A letter from a private physician, dated in August 2007, 
indicated that the Veteran had a history of a low back injury 
in service and chronic back problems ever since.  The 
physician stated that the Veteran's current degenerative disc 
disease was consistent with the timing of his original back 
injury in 1953, and opined that it was more likely than not 
that his current back disability was related to service.  

At the direction of the Board remand in June 2007, the 
Veteran was examined by a VA orthopedic surgeon to determine 
the nature and date of onset of his current low back 
disability.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the Veteran's 
complaints, medical history, and current findings.  The 
examiner opined that it was less likely than not that the 
Veteran's current low back disability was related to or 
aggravated by service, and that there was no evidence of 
arthritis manifested within one year of service separation.  

In this case, the only favorable evidence supporting the 
veteran's claim is the August 2007 statement by a private 
physician that his current degenerative disc disease was 
consistent with the timing of the original back injury in 
service and, therefore, was more likely related to service.  
However, the physician did not offer any explanation or 
analysis, or point to any specific findings to support his 
opinion.  In this regard, the Board notes that while the 
Veteran now asserts that he had radiating back pain into his 
right leg in service, the evidence of record showed no 
complaints or evidence of any abnormal neurological findings 
associated with his low back disability until 1964, some nine 
years after discharge from service.  Although a private 
report in June 1958 noted complaints of pain radiating from 
the left lumbar region around into the left lower quadrant of 
the abdomen and down into the testicles, the report noted 
specifically, that there was no radiation of pain into the 
lower extremities or any neurological deficits.  

The Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); (See 
also, Miler v. West. 11 Vet. App. 345, 348 (1998), (a bare 
conclusion, even when reached by a health care professional, 
is not probative without a factual predicate in the record.); 
Black v. Brown, 5 Vet. App. 458 (1993), (medical opinion is 
inadequate when it is unsupported by clinical evidence).  

In this case, the Board finds the VA orthopedic surgeon 
opinion persuasive, as it was based on a thorough review of 
the record, including the favorable opinion, and included a 
detailed discussion of all relevant facts.  The examiner 
offered a rational and plausible explanation for concluding 
that the veteran's current low back disability was not 
related in any way to service.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).

Concerning the Veteran's testimony, while he is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The issue 
does not involve a simple diagnosis and the Veteran is not 
competent to provide more than simple medical observations.  
The current diagnosis may not be diagnosed via lay 
observation alone and the Veteran is not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

As indicated above, the veteran's service treatment records 
showed that he was seen for low back pain twice during 
service; once shortly after entering service and again some 
17 months later.  The only objective finding in service was 
some limitation of motion on the initial examination.  
However, there was no limitation of motion or any other 
pertinent abnormalities when seen on the second occasion in 
1955, and no evidence of any signs, symptoms, or 
manifestations of a degenerative disease process within the 
first year following his separation from service, or until 
many years thereafter.  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current low 
back disability and service or any evidence of arthritis 
within one year of discharge from service, the Board finds no 
basis for a favorable disposition of the Veteran's appeal.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a back disability is denied.  




____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


